Citation Nr: 1527951	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-00 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1983 to November 1989.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In a statement received in November 2009, the Veteran declared that he had a psychiatric disorder and was unemployable because of this condition and its treatment.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the Veteran's allegations satisfy the requirement in 38 C.F.R. § 3.155(a) (2014) that an informal claim "identify the benefit sought" and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Therefore, the Veteran has raised an informal claim for TDIU.  The record does not indicate that this claim has been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over it.  It is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to develop the record.  First, the record indicates the presence of outstanding records of VA treatment.  The claims file currently contains clinical reports from the Long Beach VA Medical Center (VAMC) dated from February 2005 to June 2006 and June 2007 to July 2007; however, the records indicate the Veteran received treatment at the VAMC prior to February 2005 and after July 2007.  Furthermore, the Veteran indicated in July 2010 and January 2011 statements there were additional records of treatment at the Long Beach VAMC.  The procurement of potentially pertinent VA medical records referenced by the Veteran is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Second, the Veteran reported during the March 2014 VA examination that he was in receipt of compensation from the Social Security Administration (SSA).  Although he did not specify the disabilities that formed the basis for the award, records associated with the grant of SSA compensation may be relevant to the claim for service connection for a psychiatric disorder.  VA should contact the SSA to request any disability determinations on file as well as any medical records associated with such determinations.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) (holding that in close or uncertain cases, as long as a reasonable possibility exists that the SSA records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records). 

Finally, the Veteran also reported during the March 2014 VA examination that he receives treatment with a private psychiatrist identified as Dr. Lichtman.  The claims file does not indicate that VA has made any efforts to obtain records from this private health care provider.  VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's complete records of treatment from the Long Beach VAMC, to include records dated prior to February 2005, during the period from June 2006 to July 2007, and for the period dated after July 2007.  Copies of the records must be associated with the claims file.  All efforts to obtain the records must be documented in the claims file.  

2.  SSA should be contacted, and all medical records associated with the grant of disability benefits should be requested.  Copies of the records must be associated with the claims file.  All efforts to obtain the records must be documented in the claims file.  
3.  Provide the Veteran with a medical release form and request that he execute it to authorize VA to obtain medical treatment records from Dr. Lichtman at the Kaiser facility in Lomita, California. 

If a proper medical release form is received, obtain records of treatment from Dr. Lichtman.  Copies of the records must be associated with the claims file.  All efforts to obtain the records must be documented in the claims file.   If unsuccessful in obtaining this evidence, inform the Veteran and request him to provide the outstanding evidence.

4.  Then, readjudicate the claim on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




